         Case 5:14-cv-00540-AKK Document 93 Filed 09/15/20 Page 1 of 18                                FILED
                                                                                              2020 Sep-15 AM 08:26
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT FOR
                  THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

GARY VOKETZ,                                 )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       CIVIL ACTION NUMBER:
                                             )         5:14-CV-00540-AKK
THE CITY OF DECATUR,                         )
et al.,                                      )
                                             )
       Defendants.                           )

                              MEMORANDUM OPINION

       Gary Voketz brings this action for declaratory and injunctive relief against the

City of Decatur, Alabama, and its city councilmembers.1 For more than a decade,

Voketz has campaigned to implement a council-manager form of government in

Decatur to replace the city’s current mayor-council government. Decatur voters

approved the switch in a 2010 referendum, and the defendants struggled to make the

transition for two years. But after concluding that then-controlling state law barred

them from adopting a council-manager government without violating either the

Voting Rights Act (“VRA”) or the Equal Protection Clause, the defendants refused

to honor the referendum.



1
  Several African American residents of Decatur’s current majority black city council district have
intervened as defendants. See docs. 20, 26. These intervening defendants join the city defendants
in all pending motions. See docs. 84, 90, 91.
                                                 1
       Case 5:14-cv-00540-AKK Document 93 Filed 09/15/20 Page 2 of 18




      Voketz then filed this action in state court, seeking to enforce the referendum

notwithstanding its potential voting rights implications. The defendants removed the

case to this court using a Reconstruction Era statute creating jurisdiction over cases

in which government officials refuse to take actions that might violate federal law.

After rejecting Voketz’s first motion for remand, the court eventually granted

summary judgment in favor of the defendants. The Eleventh Circuit reversed,

sending this case back to the court for further proceedings.

      While that appeal was pending, however, the Alabama legislature amended

the statute authorizing a council-manager government. The legislature then amended

the statute again in 2019. As a result, the defendants say Voketz’s claims are moot.

They filed two motions to that effect, and Voketz responded with a second motion

for remand. The court holds that the 2018 and 2019 amendments do not affect the

court’s jurisdiction over this case, but that the 2019 amendment precludes the court

from granting Voketz meaningful relief. Therefore, the court will dismiss this case

as moot.

                                          I.

      The court has exhaustively, and repeatedly, described the basic facts of this

case. See docs. 24, 48, 70. So too has the Eleventh Circuit. See Voketz v. City of

Decatur, Ala., 904 F.3d 902 (11th Cir. 2018). Rather than retread that ground, the


                                          2
       Case 5:14-cv-00540-AKK Document 93 Filed 09/15/20 Page 3 of 18




court begins its discussion of the facts from 2018, when the now relevant events

occurred. That September, the Eleventh Circuit ruled that § 5 of the VRA did not

prohibit Decatur from implementing the 2010 referendum. Id. at 910. The Circuit

emphasized that the retroactivity of the Supreme Court’s decision in Shelby County

v. Holder, which gutted § 5 by ruling that the coverage formula contained in § 4(b)

of the VRA was unconstitutional, was not an issue here because Voketz seeks only

prospective relief. Id. at 908–10 (citing Shelby, 570 U.S. 529 (2013)). The Circuit

declined, however, to rule on the validity of Decatur’s other rationales for refusing

to adopt a council-manager government: that doing so would violate either § 2 of the

VRA, the Fourteenth Amendment’s Equal Protection Clause, or state law. Id. at 910.

      Meanwhile, in spring 2018, the Alabama legislature amended the Council

Manager Act of 1982 (“CMA”), which establishes the framework for adopting a

council-manager government. Doc. 88-1. Until then, the defendants had contended

that implementing the 2010 referendum under the unamended CMA was impossible

given Decatur’s current districting scheme. See, e.g., docs. 1, 4, 34. Decatur now has

five city councilmembers elected from five single-member districts. Doc. 13 at 3. In

one district, African Americans comprise the voting-age majority. Id. But the

unamended CMA required municipalities adopting a council-manager government

to instead have three councilmembers elected from single-member districts and two

elected at large. Id. According to the defendants, moving to three single-member

                                          3
       Case 5:14-cv-00540-AKK Document 93 Filed 09/15/20 Page 4 of 18




districts required eliminating the African American majority district, potentially

violating § 2 of the VRA by diluting minority voting power. Id. at 4. That was

because another CMA provision required that the voting districts “contain[] as

nearly an equal number of people as possible.” Id.; Ala. Code § 11-43A-9. Decatur’s

black voting-age population was allegedly too small and geographically dispersed

for the defendants to comply with both these provisions of the unamended CMA.

      The 2018 CMA amendment resolved these problems by increasing the

required number of single-member districts from three to either four or six. It

provided, “If a municipality has single-member districts for the election of council

members when the council-manager form of government is adopted in the

municipality, the municipality shall continue with either four or six council members

elected from single-member districts and the mayor shall be elected at large.” Doc.

88-1 at 4. Moreover, the 2018 amendment empowered municipalities to adopt a

council-manager government “by resolution of the council,” without any

referendum. Id. at 3. These changes applied “[n]otwithstanding any other provision”

of the CMA. Id. The amendment thus freed the defendants from the need to eliminate

Decatur’s African American majority voting district, potentially obviating any

voting rights concerns.

      Voketz recognized as much. In June 2018, while his case pended on appeal,

Voketz’s lawyers wrote to the defendants explaining the import of the 2018 CMA
                                          4
       Case 5:14-cv-00540-AKK Document 93 Filed 09/15/20 Page 5 of 18




amendment. Doc. 88-2. As they put it, “The amendment cures the defects that the

city’s attorneys have alleged exist in the law that have prevented implementation

after the voters passed the referendum . . . . The Section Two [of the VRA] arguments

that the city has made centered around having only three council districts are now

moot.” Doc. 88-2 at 3. The lawyers concluded that “[t]he legislature has provided a

way to bring this matter to a conclusion and allow the majority vote of the citizens

of Decatur that approved the Council Manager Act to be honored.” Id.

      But the legislature amended the CMA again in June 2019. That amendment

retained the revised districting requirements of the preceding year’s amendment

while changing the procedures for approving a transition to a council-manager

government. First, it reimposed the rejected referendum requirement, eliminating a

municipality’s authority to adopt a council-manager government. See doc. 88-3 at

3–4; Ala. Code § 11-43A-1.1. Second, it dictated new guidelines for conducting the

referendum. Under the 2019 amendment, any ballot initiative proposing that a

municipality adopt a council-manager government “shall indicate the composition

of the mayor and council should the council-manager form of government be

adopted.” Doc. 88-3 at 4; § 11-43A-1.1. In other words, the question on the ballot

must now specify how many members of a municipality’s city council—in this case,

either four or six—will be elected from single-member districts.



                                         5
        Case 5:14-cv-00540-AKK Document 93 Filed 09/15/20 Page 6 of 18




      In light of these amendments, the defendants filed a motion for judgment on

the pleadings, contending that the CMA amendments rendered this action moot.

Doc. 82. For his part, Voketz filed a “renewed” motion for remand. Doc. 86. The

defendants then moved for summary judgment, again contending that undisputed

material facts establish that the action is moot. Doc. 88. The court will first rule on

Voketz’s motion for remand before determining whether this matter is moot.

                                           II.

      The defendants removed this case to this court under 28 U.S.C. § 1443(2),

which the court addressed in its order denying Voketz’s first motion for remand.

Doc. 24. As explained then, § 1443(2) enables government officials to remove

matters to federal court when a “colorable conflict between state and federal law”

causes their “refusal to follow plaintiff’s interpretation of state law because of a good

faith belief that to do so would violate federal law.” Id. at 7 (quoting Alonzo v. City

of Corpus Christi, 68 F.3d 944, 946 (5th Cir. 1995)). “That good faith belief is tested

objectively, in that the claim to that effect of the removing defendant must be

‘colorable.’” Id. (quoting White v. Wellington, 627 F.2d 582, 587 (2d. Cir. 1980)).

      In concluding that § 1443(2) removal applied here, the court observed that the

defendants’ allegations “clearly state a colorable conflict between state and federal

law” because the defendants allege that implementing the results of the 2010


                                           6
        Case 5:14-cv-00540-AKK Document 93 Filed 09/15/20 Page 7 of 18




referendum would be impossible without violating federal law. Id. at 11. In

particular, the defendants allege that implementing the 2010 referendum would have

violated either § 2 of the VRA by impermissibly diluting African American voting

power in the city, or the Equal Protection Clause by creating voting districts with

impermissible population deviations. Id. Because those allegations established a

colorable conflict between state and federal law, the court denied the motion to

remand. The court also acknowledged that removal under § 1443(2) is seldom

invoked because the statute has historically been limited to “state officers, and those

acting with or for them including local and municipal officers. These ordinarily

prefer to litigate in the state court.” Id. at 7 n.2 (quoting White, 627 F.2d at 585–86).

      The relative obscurity of this removal statute appears to have led Voketz to

misunderstand its relationship with supplemental jurisdiction under 28 U.S.C. §

1367. Voketz “request[s] that this Court decline to exercise its supplemental

jurisdiction over the questions of state law presented in the defendants’ [motions],

as allowed under 28 U.S.C. § 1367(c)(1),” and therefore order remand. Doc. 86 at 2

¶ 6. Section 1367(a) provides that “in any civil action of which the district courts

have original jurisdiction, the district courts shall have supplemental jurisdiction

over all other claims that are so related to claims in the action within such original

jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.” 28 U.S.C. § 1367(a). Thus, if a claim based on state

                                           7
        Case 5:14-cv-00540-AKK Document 93 Filed 09/15/20 Page 8 of 18




law was sufficiently related to a claim falling within the court’s original jurisdiction,

the court could exercise supplemental jurisdiction over the state law claim. Federal

courts have discretion, however, under § 1367(c) to decline to exercise supplemental

jurisdiction if, among other factors, an additional claim “raises a novel or complex

issue of State law.” § 1367(c)(1).

      Seizing on that exception, Voketz asserts that the defendants’ reliance on two

“newly enacted Alabama statutes” in their pending motions introduces a “novel

issue” implicating § 1367(c)(1). Doc. 86 at 2 ¶ 7. But Voketz overlooks that this case

presents only one claim, and it falls within the court’s original—not supplemental—

jurisdiction. Voketz’s single claim, admittedly brought under state law, is that the

defendants have unlawfully refused to implement the results of an election. The

defendants in turn raised the specter of a quandary—a colorable conflict between

state and federal law and their belief that compliance with the state law would cause

them to violate federal law. In doing so, the defendant’s made the case removable

under § 1443(2). Removed cases fall within this court’s original jurisdiction.

Freeman v. Bee Mach. Co., 319 U.S. 448, 452 (1943); 14C Wright & Miller, Federal

Practice & Procedure: Jurisdiction § 3721 (4th ed. 2020). To be sure, the defendants’

pending motions implicate state law issues. But that does not establish a separate

state law claim triggering supplemental jurisdiction. Accordingly, because the court



                                           8
        Case 5:14-cv-00540-AKK Document 93 Filed 09/15/20 Page 9 of 18




has not exercised supplemental jurisdiction in this case, it cannot “decline to

exercise” that jurisdiction.

      Likewise, Voketz’s reliance on Baggett v. First National Bank of Gainesville

for the proposition that a state court “should be the final arbiter[] of [this] state law”

is misplaced. Doc. 86 at 2 ¶ 7 (quoting 117 F.3d 1342, 1353 (11th Cir. 1997)). In

Baggett, the Eleventh Circuit affirmed and adopted a district court opinion declining

to exercise supplemental jurisdiction over state law claims remaining after the

district court dismissed the plaintiffs’ underlying federal question claim. 117 F.3d at

1352. With the federal claim dismissed, resolution of the plaintiffs’ remaining state

law claims depended exclusively “on determinations of state law.” Id. at 1353. The

district court therefore ruled that considerations of “judicial economy, fairness,

convenience, and comity dictate[d] having these state law claims decided by the state

courts.” Id. But because original jurisdiction applies here, rather than supplemental

jurisdiction, those prudential considerations do not apply. See White, 627 F.2d at 586

(“[T]he right to remove [under § 1443(2)] is statutory, jurisdictional and absolute,

regardless of motivation, when it is found to exist.”). Therefore, because Voketz

does not allege that the court has lost removal jurisdiction over this matter in light




                                            9
        Case 5:14-cv-00540-AKK Document 93 Filed 09/15/20 Page 10 of 18




of the state law amendments in 2018 and 2019,2 Voketz’s renewed motion for

remand is due to be denied.

                                               III.

       Although the colorable conflicts between state and federal law in this case

authorize jurisdiction under § 1443(2), more familiar jurisdictional constraints also

apply. As “courts of limited jurisdiction,” federal courts can hear only matters

involving “enumerated categories of ‘Cases’ and ‘Controversies.’” Gardner v. Mutz,

962 F.3d 1329, 1336 (11th Cir. 2020) (quoting Kokkonen v. Guardian Life Ins. Co.

of Am., 511 U.S. 375, 377 (1994)). The three “strands” of this “case-or-controversy

requirement” include standing, ripeness, and mootness. Id. (quoting Christian Coal.

of Fla., Inc. v. United States, 662 F.3d 1182, 1189 (11th Cir. 2011)).

       The defendants challenge the court’s ability to hear this case based on

mootness. The mootness doctrine “derives directly from the case-or-controversy

limitation because an action that is moot cannot be characterized as an active case

or controversy.” Troiano v. Supervisor of Elections in Palm Beach Cty., Fla., 382

F.3d 1276, 1282 (11th Cir. 2004). A case becomes moot once it “no longer presents

a live controversy with respect to which the court can give meaningful relief.” Id.



2
 Nor could he take such a position because the court determines jurisdiction at the time of removal.
Leonard v. Enter. Rent a Car, 279 F.3d 967, 972 (11th Cir. 2002); Pintando v. Miami-Dade Hous.
Agency, 501 F.3d 1241, 1243 n.2 (11th Cir. 2007).
                                                10
        Case 5:14-cv-00540-AKK Document 93 Filed 09/15/20 Page 11 of 18




This can occur due to either “a change in circumstances” or “a change in the law.”

Coral Springs St. Sys., Inc. v. City of Sunrise, Fla., 371 F.3d 1320, 1328 (11th Cir.

2004). “Plainly, if a suit is moot, it cannot present an Article III case or controversy

and the federal courts lack subject matter jurisdiction to entertain it.” Id.

                                               A.

       Before determining whether this case is moot, the court must address a related

procedural issue. The defendants assert their mootness challenge through a motion

for summary judgment.3 Under the Federal Rules of Civil Procedure, summary

judgment is appropriate “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. Pro. 56(a). However, challenges to subject matter jurisdiction are “appropriately

dealt with by means of a motion to dismiss under Federal Rule of Civil Procedure

Rule 12(b)(1).” Troiano, 382 F.3d at 1278 n.2. The Eleventh Circuit has thus

“repeatedly” admonished district courts for “mistakenly” disposing of cases on

“justiciability (mootness) grounds” by summary judgment. Sheely v. MRI Radiology

Network, P.A., 505 F.3d 1173, 1182 (11th Cir. 2007). Instead, a district court should

treat a motion for summary judgment based on mootness as a motion to dismiss for


3
  In addition to their motion for summary judgment, the defendants submitted a motion for
judgment on the pleadings. Doc. 82. Because the defendants make the same arguments related to
mootness in their motion for judgment on the pleadings, the court considers both motions together
while referencing only the motion for summary judgment.
                                               11
        Case 5:14-cv-00540-AKK Document 93 Filed 09/15/20 Page 12 of 18




lack of subject matter jurisdiction. See id. (treating a district court’s ruling on

summary judgment “as if it was a ruling on a motion to dismiss”); Harrell v. The

Fla. Bar, 608 F.3d 1241, 1253 n.2 (11th Cir. 2010) (same). Accordingly, the court

construes the defendants’ motion as one for lack of subject matter jurisdiction under

Rule 12(b)(1). 4

        Challenges to subject matter jurisdiction under 12(b)(1) are either “facial” or

“factual.” Morrison v. Amway Corp., 323 F.3d 920, 925 n.5 (11th Cir. 2003). In a

facial attack, the defendant challenges jurisdiction “based on the allegations in the

complaint, and the district court takes the allegations as true in deciding whether to

grant the motion.” Id. (quoting Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th

Cir.1990)). The plaintiff thus receives “safeguards similar to those retained when a

Rule 12(b)(6) motion to dismiss for failure to state a claim is raised.” McElmurray

v. Consol. Gov’t of Augusta-Richmond Cty., 501 F.3d 1244, 1251 (11th Cir. 2007).

        Factual attacks, in contrast, “challenge subject matter jurisdiction in fact,

irrespective of the pleadings.” Morrison, 323 F.3d at 925 n.5. District courts can



4
  The Eleventh Circuit has “cautioned, however, that the district court should only rely on Rule
12(b)(1) if the facts necessary to sustain jurisdiction do not implicate the merits of plaintiff’s cause
of action.” Morrison, 323 F.3d at 925 (alteration and quotation omitted). If jurisdictional facts
implicate the underlying merits, then the district court should find that jurisdiction exists and
proceed to address the merits under either Rule 12(b)(6) or Rule 56. Id. But because the defendants’
challenge is based “on mootness grounds solely,” their motion does not implicate the underlying
merits, and the court will proceed under Rule 12(b)(1). Smith v. Morgan, No. 5:18-CV-01111-
AKK, 2019 WL 1930764, at *3 (N.D. Ala. May 1, 2019).
                                                  12
       Case 5:14-cv-00540-AKK Document 93 Filed 09/15/20 Page 13 of 18




therefore consider “extrinsic evidence” when resolving a factual attack. Id.

Moreover, if a defendant properly asserts a factual attack, then a court need not

presume the truthfulness of the plaintiff’s allegations, and the presence of disputed

material facts will not bar a court from evaluating the merits of a jurisdictional issue.

Id. at 925 (citing Lawrence, 919 F.2d at 1529). Finally, a district court resolving a

factual attack may dismiss a case for lack of subject matter jurisdiction based on

either “(1) the complaint alone; (2) the complaint supplemented by undisputed facts

evidenced in the record; or (3) the complaint supplemented by undisputed facts plus

the court’s resolution of disputed facts.” Williamson v. Tucker, 645 F.2d 404, 413

(5th Cir. 1981).5

       The defendants contend that Voketz’s claims are moot because, in the decade

since the 2010 referendum, the Alabama legislature has twice amended the CMA.

Because the defendants rely on extrinsic evidence—exhibits attached to their motion

for summary judgment—to support their contentions, this case presents a factual

attack on subject matter jurisdiction. See Morrison, 323 F.3d at 925 n.5; Smith v.

Morgan, No. 5:18-CV-01111-AKK, 2019 WL 1930764, at *3 (N.D. Ala. May 1,

2019). Therefore, the court will consider both the complaint and the defendants’




5
  Decisions of the former Fifth Circuit announced before October 1, 1981 constitute binding
precedent in the Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir.
1981) (en banc).
                                             13
       Case 5:14-cv-00540-AKK Document 93 Filed 09/15/20 Page 14 of 18




extrinsic evidence, which is undisputed, while analyzing mootness. See Williamson,

645 F.2d at 413.

                                           B.

      To review, a case is moot when the court can no longer provide the plaintiff

“meaningful relief,” causing the case to fall short of the Constitution’s case or

controversy requirement. Fla. Pub. Int. Rsch. Grp. Citizen Lobby, Inc. v. E.P.A., 386

F.3d 1070, 1086 (11th Cir. 2004). “Any decision on the merits of a moot case or

issue would be an impermissible advisory opinion.” Fla. Ass’n of Rehab. Facilities,

Inc. v. State of Fla. Dep’t of Health & Rehab. Servs., 225 F.3d 1208, 1217 (11th Cir.

2000)). Therefore, if events that occur after a lawsuit is filed “deprive the court of

the ability to give the plaintiff . . . meaningful relief, then the case is moot and must

be dismissed.” Id. Such mootness-triggering events include “[w]hen a subsequent

law brings the existing controversy to an end.” Coal. for the Abolition of Marijuana

Prohibition v. City of Atlanta, 219 F.3d 1301, 1310 (11th Cir. 2000). Put differently,

“federal courts lack jurisdiction to hear and decide cases where changes in the law

have rendered the case moot.” Nat’l Advert. Co. v. City of Miami, 402 F.3d 1329,

1332 (11th Cir. 2005) (per curiam).

      The court must decide whether the CMA amendments preclude it from

granting meaningful relief in this case. Voketz seeks declaratory and injunctive relief


                                           14
       Case 5:14-cv-00540-AKK Document 93 Filed 09/15/20 Page 15 of 18




to “redress the Defendants’ refusal to honor the results of [the 2010 referendum] or

to allow those results to be honored.” Doc. 31 at 1–2 ¶ 1. The defendants say the

2018 amendment mooted those claims by requiring municipalities approving a

council-manager government to adopt either four or six single-member voting

districts. Doc. 89 at 3. Allegedly, that requirement “prohibit[s] Decatur from

adopting the 3–2 format” of council-manager government required under the

unamended CMA. Id.

      That change does not alone deprive the court of jurisdiction. The 2010

referendum did not by its terms mandate a city council with three members elected

from single-member districts and two elected at large. Rather, the referendum

provided only that the council-manager form of government would be adopted “as

provided by the [CMA].” See doc. 86 at 2 ¶ 4. As Voketz observed in his June 2018

letter to the defendants, doc. 88-2, the first CMA amendment therefore gave the

defendants more flexibility to implement the referendum. Under that amendment,

the defendants could adopt by resolution a council-manager government with up to

six single-member districts. Thus, had time stopped in 2018, then the court would

clearly be able to provide Voketz meaningful relief—an injunction ordering the

defendants to implement a council-manager government with either four or six

single-member districts. But time continued and so did the legislature.



                                         15
       Case 5:14-cv-00540-AKK Document 93 Filed 09/15/20 Page 16 of 18




      Although the ambiguity in the 2010 referendum’s ballot language was an asset

in 2018, it became a liability the next year. That ambiguity conflicts with the

provisions of the 2019 CMA amendment, which imposed a new ballot restriction on

the referendum process. The CMA now provides that “[t]he question on the ballot

shall indicate the composition of the mayor and council should the council-manager

form of government be adopted.” Ala. Code § 11-43A-1.1. As explained, the 2010

referendum did not comply with this provision because it did not indicate the

composition of Decatur’s proposed council-manager government. The defendants

thus contend that the court cannot “order Decatur to implement the results of a

referendum election that did not comply with current state law.” Id.

      The court agrees. After Alabama’s 2019 CMA amendment, the court cannot

provide Voketz meaningful relief. That amendment mandates that Decatur residents

decide for themselves whether they will have either four or six councilmembers

elected from single-member districts. The legislature’s rapid intervention in 2019 to

reimpose the referendum requirement after the 2018 amendment jettisoned it,

presumably by accident, demonstrates that the CMA commits this question to the

voters. As does the statute’s text, which again commands that the question of council

composition “shall” be included on the ballot. Ala. Code § 11-43A-1.1; see also

Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26, 35 (1998)

(noting that the “mandatory ‘shall[]’ . . . normally creates an obligation impervious

                                         16
       Case 5:14-cv-00540-AKK Document 93 Filed 09/15/20 Page 17 of 18




to judicial discretion”). The court will not—indeed, cannot—order the defendants to

implement a council-manager government without voter input on this key issue.

Ruling otherwise would undermine both “the important limitations placed on the

power of the federal judiciary” and “long-established notions about the role of

unelected courts in our democratic system.” Nat’l Advert. Co., 402 F.3d at 1332.

      Voketz briefly responds to the mootness argument in his renewed motion for

remand. He essentially contends that the 2018 and 2019 amendments did not alter

the CMA provisions that governed ballot language in council-manager referendums

when Decatur’s voters approved the switch in 2010. See doc. 86 at 2 ¶¶ 4–5. Under

the unamended CMA, the referendum ballot needed to ask only, “Shall the council-

manager form of government as provided by the Council-Manager Act of 1982 be

adopted for the municipality of [Decatur]?” Id.; Ala. Code § 11-43A-5. According

to Voketz, “[n]either the 2018 nor the 2019 amendments to the CMA changed the

language of this statute.” Doc. 86 at 2 ¶ 5. True, neither amendment explicitly

changed that statutory text, but the amended CMA dictates that its terms apply

“[n]otwithstanding any other provision” of the CMA. Ala. Code § 11-43A-1.1.

Voketz’s argument is therefore unavailing.




                                        17
       Case 5:14-cv-00540-AKK Document 93 Filed 09/15/20 Page 18 of 18




                                          IV.

      To close, dismissal is warranted here because this case is moot in light of the

2019 amendments to the CMA. This result may appear unfair to Voketz and the

Decatur citizens who approved a council-manager government. From their

perspective, the defendants, though well-meaning, have essentially ignored the

results of an election. But federal courts “strictly observe the cases or controversy

limitation.” Nat’l Advert. Co., 402 F.3d at 1332. The Supreme Court has explained

that “a federal court has no authority ‘to give opinions upon moot questions or

abstract propositions, or to declare principles or rules of law which cannot affect the

matter in issue in the case before it.’” Church of Scientology of Cal. v. United States,

506 U.S. 9, 12 (1992) (quoting Mills v. Green, 159 U.S. 651, 653 (1895)). Because

recent legal changes have rendered the court “incapable of granting [Voketz] any of

the relief requested” in his amended complaint, any judgment on the merits of this

matter would be an impermissible advisory opinion. Nat’l Advert. Co., 402 F.3d at

1335. This case is thus due to be dismissed as moot. The court will issue a separate

order in accordance with this Memorandum Opinion.

      DONE the 15th day of September, 2020.


                                        _________________________________
                                                 ABDUL K. KALLON
                                          UNITED STATES DISTRICT JUDGE


                                          18
